Citation Nr: 1400863	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  06-07 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether the November 1977 termination of the Veteran's total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was proper.  

(The issues of entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) and entitlement to a TDIU will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm & Kilpatrick, Attorneys at Law


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In a February 2013 decision, the Board denied the request for revision of a November 1, 1977 rating decision, which terminated TDIU benefits, on the basis of clear and unmistakable error (CUE).  The claims for a higher initial rating for PTSD and entitlement to a TDIU were remanded to schedule the Veteran for a requested hearing.  As inidicated above, the issues which were remanded in February 2013 will be addressed in a separate decision.  

The Veteran appealed the February 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 Order, the Court granted a Joint Motion by the parties to vacate and remand the February 2013 decision.  

The issue has previously been characterized as whether there was CUE in a November 1, 1977 rating decision which terminated TDIU benefits.  However, the record reflects that the Veteran was not properly notified of the November 1977 rating decision.  Therefore, the November 1977 rating decision did not become final.  38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 3.104(a), 19.25; see also Best v. Brown, 10 Vet. App. 322, 325 (1997) (for a VA decision to become final and binding on a veteran, he or she must first receive written notification of the decision).  As the November 1977 rating decision is not final, it may not serve as the basis for any allegation of CUE.  See Link v. West, 12 Vet. App. 39, 44 (1998) (a CUE claim cannot exist, as matter of law, where there is no prior final RO decision); 38 C.F.R. § 3.105(a).  Therefore, the issue on appeal has been characterized as reflected on the title page.  

The Board has reviewed the Veteran's Virtual VA file and finds that it does not include any additional relevant documents.
FINDINGS OF FACT

1.  The Veteran was not sent proper notice of the November 1977 rating decision terminating his TDIU.  

2.  The November 1977 termination of entitlement to a TDIU was made without observation of applicable regulations.   


CONCLUSION OF LAW

The November 1977 termination of the TDIU rating was not proper and the criteria for restoration are met, effective February 1, 1978.  38 U.S.C.A. §§ 1155, 5103, 5013A, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.343(c) (1977).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Here, the Veteran was awarded a TDIU, effective August 1, 1972, in a May 1972 rating decision.  In October 1977, he submitted a VA Form 21-4140, Employment Questionnaire, in which he reported that he had been working since March 1977.  In light of this information, in the November 1977 rating decision, the RO terminated the Veteran's individual unemployability benefits, effective February 1, 1978.  

At the time of the November 1977 rating decision, 38 C.F.R. § 3.105(e) provided that, where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken. The reduction will be made effective the last day of the month in which a 60-day period from date of notice to the payee expires. The veteran will be notified at his or her latest address of record of the action taken and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence. 38 C.F.R. § 3.105(e) (1977).  

Then, as now, 38 C.F.R. § 3.343(c) provided that, in reducing a rating of 100 percent service-connected disability based on individual unemployability, the provisions of 38 C.F.R. § 3.105(e) are for application but caution must be exercised in such a determination that actual employability is established by clear and convincing evidence.  38 C.F.R. § 3.343(c).  

The record does not reflect that the Veteran received proper notice of the November 1977 termination of his TDIU.  In the Joint Motion, the parties noted, "Nothing alerted the Veteran to the fact that his TDIU benefits would be taken away or whether he had any appellate rights."  See Joint Motion, at p. 3.  As the November 1977 termination did not satisfy the requirements of 38 C.F.R. § 3.105(e), it is void ab initio.  Accordingly, the TDIU must be restored, effective February 1, 1978, the date of the prior termination.  


ORDER

As the November 1977 termination of the Veteran's TDIU was not proper, the TDIU is restored, effective February 1, 1978.  


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


